DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 3/7/22 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the amendments.
Group 1 and the species of SEQ ID NO:2 (YSYFTVV) were elected. Claim 1 has been amended to recite that X1 is not F when X2 is V. As such, the elected species no longer reads on claim 1. The search was updated and extended in accord with MPEP 803.02 and claims rejected as set forth below.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/21.
Claims 4-7 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/4/21.
Claim 13 has been canceled.
	Claims 1-3, 8 and 11-12 are being examined.

Priority
	The filing receipt of 6/25/20 states that this application is a 371 of PCT/US2017/031677 5/9/17. 
	The document that is controlling for all matters of priority/benefit claims is the filing receipt (see MPEP 503 II). Thus the effective filing date of the claims is 5/9/17.

Claim Interpretation
	Claim 1 recites ‘the amino acid sequence of’ and thus has been interpreted as requiring at least the full length of SEQ ID NO: 1 (and excluding fragments thereof). Position 3 as recited in claim 1 has been interpreted as the residue between ‘S’ and ‘X1’.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites ‘comprises an acyl group on the N-terminus’. Claim 3 refers to an acyl group on the N-terminus and claim 2 refers to an N-terminal modification. It is unclear if claims 2-3 are merely redundant and repeating information already required by claim 1 or if the intent is that there are to be multiple modifications at the N-terminus. Although unclear, claims 2-3 have been interpreted as including no new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites ‘comprises an acyl group on the N-terminus’. Claim 3 refers to an acyl group on the N-terminus and claim 2 refers to an N-terminal modification. One interpretation of claims 2-3 is that they are merely redundant and repeating information already required by claim 1.
Claim 1 recites that wherein X1 is not F when X2 is V. Claim 8 recites the sequence YSYFTVV which is such that X1 is F and X2 is V. Thus, claim 8 recites a sequence that is excluded from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 11 was rejected under 35 USC 112 previously. The rejection is updated to correspond to the amended claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 11 depends on Claim 1 which broadly recites X1 and X2. As such, the genus is large.
With respect to the examples, figure 3a recites 2 sequences.
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Claim 11 recites that the composition is an antibiotic. 
Panchenko et al. (‘Prediction of functional sites by analysis of sequence and structure conservation’ Protein Science v13 2004 pages 884-892) teach that common descent does not necessarily imply functional similarity and functional annotation transferred from one homologous protein to another can result in incorrect functional assignment (page 884 first column). Applicants’ own specification states that ‘No residue could be replaced with alanine without dramatically impacting the potency of the antibiotic’ (page 51 lines 12-15 and figure 4). Thus one would not necessarily recognize modifications of a given sequence as having the function recited in claim 11.
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 11 recites that the composition is an antibiotic. 
In the instant case, there is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in claim 11. Applicants’ own specification states that ‘No residue could be replaced with alanine without dramatically impacting the potency of the antibiotic’ (page 51 lines 12-15 and figure 4). One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification examples describe peptide synthesis (pages 45-46). However, results related to a particular sequence would not lead one to extrapolate to sequences that are less than 100% identical.  Applicants’ own specification states that ‘No residue could be replaced with alanine without dramatically impacting the potency of the antibiotic’ (page 51 lines 12-15 and figure 4).
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.


Response to Arguments - 112
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that the specification described sequences, as set forth above instant claim 11 does not merely require a sequence, it requires a sequence with a specific function. In the instant case, there is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in claim 11. Applicants’ own specification states that ‘No residue could be replaced with alanine without dramatically impacting the potency of the antibiotic’ (page 51 lines 12-15 and figure 4). Panchenko et al. (‘Prediction of functional sites by analysis of sequence and structure conservation’ Protein Science v13 2004 pages 884-892) teach that common descent does not necessarily imply functional similarity and functional annotation transferred from one homologous protein to another can result in incorrect functional assignment (page 884 first column). Thus one would not necessarily recognize modifications of a given sequence as having the function recited in claim 11.

Claim Rejections - 35 USC § 101
	Claims were previously rejected under 101. Since the claims have been amended the rejection is updated to correspond to the instant claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (fragments of and/or the actual full length protein as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office (see MPEP 2106) which will be referred to as 'guidance'.
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
The title of the invention refers to compounds encoded by the human microbiome. Figures 2 and 3A expressly show that the peptides are from Rhodococcus for example. The instant specification (pages 50-51 connecting paragraph) teach that humimycin B was based on a sequence that includes a Cs domain that is associated with acylation. Further, the term ‘acyl’ is broad and could encompass R-C(O)- where R could correspond to an amino acid sequence. Chu et al. (‘Discovery of MRSA active antibiotics using primary sequence from the human microbiome’ Nat Chem Biol December 2016 printed as pages 1-12; first cited 4/15/21) also teach humimycin B sequence as being from Rhodococcus and as having a Cs domain that is associated with acylation (page 3 first complete paragraph). In relation to the peptide of claim 1 and 8, the structure of humimycin B is shown in figure 2a-b of Chu and shows that is comprises a Cs domain (associated with acylation) – L-Tyr – L-Ser – D-Tyr – L-Tyr – D-Thr – L-Ile – L-Val (i.e. acylated YSdYYdTIV) and thus is of formula I and SEQ ID NO: 3 with X1 being Y and X2 being I and is such that the third position is in the D configuration. Due to the open-ended comprising language in claim 1 the claims encompass full length proteins. In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to proteins or fragments of proteins (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims recite sequences which are proteins or fragments of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that certain peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claim 1 recites a composition and claim 12 refers to a carrier. The composition can correspond to the peptide in water (i.e. a carrier) which itself is naturally occurring. Thus the claims can correspond to a combination of naturally occurring components (i.e. protein and water). The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
Although claim 1 refers to synthesis, the instant claims are product claims. Instant SEQ ID NO:3  would be the same structure independent of how it is made. The claims do not require any additional features that add significantly more to the exceptions.
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. The properties recited in claim 11 appear to be properties of the naturally occurring peptide. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Response to Arguments - 101
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that the claims are not drawn to a judicial exception, the title of the invention refers to compounds encoded by the human microbiome. Figures 2 and 3A expressly shows peptides from Rhodococcus for example. The instant specification (pages 50-51 connecting paragraph) teach that humimycin B was based on a sequence that includes a Cs domain that is associated with acylation. Chu et al. (‘Discovery of MRSA active antibiotics using primary sequence from the human microbiome’ Nat Chem Biol December 2016 printed as pages 1-12; first cited 4/15/21) also teach humimycin B sequence as being from Rhodococcus and as having a Cs domain that is associated with acylation (page 3 first complete paragraph). In relation to the peptide of claim 1 and 8, the structure of humimycin B is shown in figure 2a-b of Chu and shows that is comprises a Cs domain (associated with acylation) – L-Tyr – L-Ser – D-Tyr – L-Tyr – D-Thr – L-Ile – L-Val (i.e. acylated YSdYYdTIV) and thus is of formula I and SEQ ID NO: 3 with X1 being Y and X2 being I and is such that the third position is in the D configuration. Due to the open-ended comprising language in claim 1 the claims encompass full length proteins.
Although applicants argue that eligibility is self-evident, the instant claims are composition claims. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
Although applicants argue that claim 1 recites ‘synthetically synthesized’, the instant claims are product claims. Instant SEQ ID NO: 3 would be the same structure independent of how it is made.
Although applicants argue that ‘the claims disclose processes…’ (first paragraph of page 9 of the reply), instant claim 1 recites ‘A composition….’. A composition is not a process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (‘Discovery of MRSA active antibiotics using primary sequence from the human microbiome’ Nat Chem Biol December 2016 printed as pages 1-12; first cited 4/15/21). 
The priority of the instant claims is discussed in the priority section above. MPEP 2153.01(a) states that: “If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1)”. In the instant case, the Chu et al. publication names 16 authors and the instant invention names 1 inventor. 
	Chu et al. teach humimycin B (figure 2) and humimycin A and teach that the compounds were assayed (figure 2c) and provided in stock solutions with DMSO (page 7 first complete paragraph).
	In relation to the peptide of claims 1 and 8, the structure of humimycin B is shown in figure 2a-b and shows that is comprises an N-terminal acyl group – L-Tyr – L-Ser – D-Tyr – L-Tyr – D-Thr – L-Ile – L-Val (i.e. acylated YSdYYdTIV) and thus is of formula I and SEQ ID NO: 3 with X1 being Y and X2 being I and is such that the third position is in the D configuration. 
	In relation to claims 1-3 with respect to the acyl group,  the structure of humimycin B is shown in figure 2a-b and shows that is comprises an N-terminal acyl group.
	In relation to the composition of claim 1 and claims 11-12, Chu et al. teach humimycin B (figure 2) and humimycin A and teach that the compounds were assayed (figure 2c) and provided in stock solutions with DMSO (page 7 first complete paragraph) and showed antibacterial activity (figure 2 caption).
	In relation to SEQ ID NO: 2 of claim 8, Chu et al. teach humimycin A (figure 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (‘Antimicrobial activity of human alpha-defensin 6 analogs: insights into the physico-chemical reasons behind weak bactericidal activity of HD6 in vitro’ Journal of Peptide Science v21 2015 pages 811-818; ‘Mathew’) in view of Hotchkiss et al. (US 2006/0166881; ‘Hotchkiss’).
Mathew teach antimicrobial potency of HD6 analogs (abstract). Mathew teach that Myr-AFTRRRSYSTEYSYGTTV-NH2 and Myr-AFTrrrSYSTEYSYGTTV-NH2 (see Table 1) had antimicrobial activity against a range of microbes (see Table 2). Mathew teach that the peptides were synthesized and in a composition (page 812 paragraph connecting columns 1-2). Mathew teach activity of the peptides under physiological conditions (page 817 2nd column first paragraph).
	Mathew does not teach a Tyr in a D configuration as in instant claim 1.
Hotchkiss teach the inclusion of D-amino acids into peptides is advantageous in a number of ways including increased stability (section 0085). Hotchkiss et al. teach a combination of D and L-amino acids (sections 0071, 0085 and 0192).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Mathew because Mathew teach that Myr-AFTRRRSYSTEYSYGTTV-NH2 and Myr-AFTrrrSYSTEYSYGTTV-NH2 (see Table 1) had antimicrobial activity against a range of microbes (see Table 2). Since antimicrobial uses involve physiological conditions (see page 812 paragraph connecting columns 1-2) and Hotchkiss teach advantages of the inclusion of D-amino acids under such conditions one would have been motivated to incorporate combinations of L and D amino acids in the peptides of Mathew. It is noted that Mathew also expressly teach the incorporation of a D-amino acid (i.e. ‘r’) in Myr-AFTrrrSYSTEYSYGTTV-NH2. Upon the incorporation of a combination of L and D amino acids the resulting peptides include Myr-AFTRRRSYSTEYSyGTTV-NH2 and Myr-AFTrrrSYSTEYSyGTTV-NH2. One would have had a reasonable expectation of success since Mathew teach that the methods of synthesis and preparation were known (page 812 paragraph connecting columns 1-2).
	In relation to the peptide of claims 1-3, the peptides suggested by the prior art include Myr-AFTRRRSYSTEYSyGTTV-NH2 and Myr-AFTrrrSYSTEYSyGTTV-NH2 which comprise YSyGTTV which is instant SEQ ID NO: 1 where X1 is G and X2 is T. The Myr group meets the limitation of an acyl group as in claims 1-3.
	In relation to the composition of claim 1 and claims 11-12, Mathew teach that the peptides were synthesized and in a composition (page 812 paragraph connecting columns 1-2). Mathew teach antimicrobial potency of HD6 analogs (abstract and Table 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658